Citation Nr: 0406867	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1968 until August 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously denied by the Board in a November 
2002 decision. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In an August 2003 Order, the Court granted a Joint Motion for 
Remand, vacated the November 2002 Board decision, and 
remanded the matter back to the Board for development 
consistent with the Joint Motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran has not been sent a letter 
informing him of the specific evidence necessary to reopen 
his claim of entitlement to service connection for PTSD.  
Such notice is necessary under the VCAA and Quartuccio.  
Furthermore, such notice should expressly apprise the veteran 
of what evidence he is responsible for submitting and what 
evidence, if any, VA will obtain on his behalf.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  Such notice 
should specifically address the types of 
evidence necessary to substantiate his 
claim.  Additionally, the veteran should 
be apprised of what evidence he is 
responsible for producing and what 
evidence, if any, VA will obtain on his 
behalf.

2.  Upon completion of the above, if 
additional evidence is received, 
readjudicate the claim.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




